Exhibit 99.1 SmartHeat Inc. Announces Third Quarter 2011 Financial Results, is Well Positioned for Future, Investor Conference Call at 8:30 a.m. EST on November 8, 2011 NEW YORK, November 8, 2011 /PRNewswire-Asia/ SmartHeat Inc. (NASDAQ: HEAT; website: www.smartheatinc.com), a market leader in China's clean technology, energy savings industry, today announced financial results for the third quarter ended September 30, 2011. SmartHeat management is scheduled to host an investor conference call at 8:30 a.m. EST on November 8, 2011. Mr. James Jun Wang, Chairman and Chief Executive Officer of SmartHeat Inc., made the following comments regarding the performance of SmartHeat during the third quarter of 2011: "We experienced an encouraging increase in sales and deliveries in the third quarter of 2011 compared to the second quarter of 2011, and we are well positioned to take advantage of the results of China’s current anti-inflation policies. The slowdown in the heating-supply and other industrial markets in China continued, caused in part by the Chinese government's ongoing tightening of fiscal policy to fight inflation. We are overcoming the postponement and cancellation of some of our plate heat exchanger (PHE) orders in the first half of 2011, however, and maintaining our gross margin by strengthening our sales efforts through the maturation of our sales force, increasing sales channels, improving cost controls, increasing prices and continuing to improve the efficiency of our manufacturing operations, which may include staff reductions in certain plants. "Despite the challenging sales environment, we are encouraged by the progress of synergization and integration after the acquisition of Gustrower Warmepumpen GmbH and Shenyang Bingchuan Refrigerating Machine Limited in the first quarter of 2011.We anticipate increased sales in the heat pump sector from both of these companies. Despite the temporary fiscal tightening impacting our customers in China, we expect that the Chinese government will continue to require implementation of energy savings policies to reduce emissions, which we believe will continue to increase the demand for our energy-saving products in all industrial sectors. We are optimistic about taking advantage of West China's economic development and urbanization trends throughout China as well as positioning ourselves as an international forward-thinking 'green' company." Financial Summary In the third quarter of 2011, total sales increased to $16.57 million compared to $7.08 million in Q2 2011 due to seasonality factors and our steps to increase sales of our PHE Units and PHEs by continuing our expansion into regional areas of China. We are encouraged by our progress in restructuring our business organization, integrating our heat pump manufacturing subsidiaries and improving operating efficiency. Operating loss totaled $2.54 million in Q3 2011 compared with operating loss of $7.10 million in Q2 2011. Our net loss for Q3 2011 was $4.0 million compared to net loss of $6.42 million for Q2 2011. The decrease in net loss from the second quarter to the third quarter of 2011 was attributable to improved seasonal sales and our business expansion efforts, and a slowing of the growth of bad debt allowance reserves. The Company believes that the current slowdown in heat-supply and other industrial markets caused by the Chinese government's tightened fiscal policy will be temporary and that the previous expansion and training of the Company’s marketing team and other employees should result in improved sales and efficiency of its operations. Nevertheless, the Company is instituting a rigorous program of cost cutting to continue tight control of its budget and maintain cost-effectiveness and implement additional cost control measures, including a review of the staffing levels in response to the decrease in sales. Revised Full Year 2011 Earnings Guidance Due to the impact of significant drops of sales, impact of rising prices on business and the integration costs of Gustrower Warmepumpen GmbH and Shenyang Bingchuan Refrigerating Machine Limited Company, two companies acquired by SmartHeat in Q1 2011, the Company is revising its full year 2011 earnings guidance to $18 million to $20 million in net loss and $40 million to $50 million in revenue. Investor Conference Call Instructions: SmartHeat management will host an earnings conference call today to discuss its third quarter financial results and outlook. Date and time: 8:30 a.m. U.S. Eastern Standard Time, November 8, 2011 U.S. toll free number: +1 888 419.5570 International direct dial-in: +1 617 896.9871 Conference passcode: About SmartHeat Inc. Founded by James Jun Wang, a former executive at Honeywell China, SmartHeat Inc. (www.smartheatinc.com) is a NASDAQ Global Select Market listed (NASDAQ: HEAT) U.S. company with its primary operations in China. SmartHeat is a market leader in China's clean technology energy savings industry. SmartHeat manufactures heat exchangers, custom plate heat exchanger units (PHE Units) and heat meters. SmartHeat's products directly address air pollution problems in China where massive coal burning for cooking and heating is the only source of economical heat energy in China. With broad product applications, SmartHeat's products significantly reduce heating costs, increase energy use and reduce air pollution. SmartHeat's customers include global Fortune 500 companies, municipalities and industrial/residential users. China's heat transfer market is currently estimated at approximately $2.4 billion with double-digit annual growth according to the China Heating Association. Safe Harbor Statement All statements in this press release that are not historical are forward-looking statements made pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. There can be no assurance that actual results will not differ from the company's expectations. SmartHeat's actual results may differ from its projections. Further, preliminary results are subject to normal year-end adjustments. You arecautioned not to place undue reliance on any forward-looking statements in this press release as they reflect SmartHeat's current expectations with respect to future events and are subject to risks and uncertainties that may cause actual results to differmaterially from those contemplated. Potential risks and uncertainties include, but are not limited to, the risks described in SmartHeat's filings with the Securities and Exchange Commission. Contact Corporate Communications: Ms. Jane Ai, Corporate Secretary SmartHeat Inc. Tel: 011-86-24-25363366 Email: info@SmartHeatinc.com SMARTHEAT INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2011 (Unaudited) December 31, 2010 ASSETS CURRENT ASSETS Cash & equivalents $ $ Restricted cash Accounts receivable, net Retentions receivable Advances to suppliers Other receivables, prepayments and deposits Tax receivables - Inventories Deferred tax asset - Notes receivable - bank acceptances Total current assets NONCURRENT ASSETS Restricted cash Retentions receivable Advance for construction and equipment - Construction in progress Property and equipment, net Intangible assets, net Goodwill - Deferred tax asset - Other noncurrent asset - Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Advance from customers Taxes payable Accrued liabilities and other payables Notes payable - bank acceptances Loans payable Total current liabilities DEFERRED TAX LIABILITY - LONG-TERM PAYABLE - COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value; 75,000,000 shares authorized, 38,601,939 and 38,551,939 shares issued and outstanding at September 30, 2011, and December 31, 2010 Paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total Company stockholders' equity NONCONTROLLING INTEREST TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ Table of Contents SMARTHEAT INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, THREE MONTHS ENDED SEPTEMBER 30, Net sales $ Cost of goods sold Gross profit Operating expenses Selling General and administrative R&D Bad debt ) G&A expenses Total operating expenses Income (loss) from operations ) ) Non-operating income (expenses) Interest income Interest expense ) Financial income (expense) Foreign exchange transaction gain (loss) ) ) Other income, net Total non-operating income (expenses), net ) ) Income (loss) before income tax ) ) Income tax expense (benefit) ) Net income (loss) before noncontrolling interest ) ) Less: Income (loss) attributable to noncontrolling interest ) Net income (loss) to SmartHeat Inc. ) ) Other comprehensive item Foreign currency translation gain Comprehensive Income (Loss) $ ) $ $ ) $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic earnings (loss) per share $ ) $ $ ) $ Diluted earnings (loss) per share $ ) $ $ ) $ Table of Contents SMARTHEAT INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, CASH FLOWS FROM OPERATING ACTIVITIES: Income (loss) including noncontrolling interest $ ) $ Adjustments to reconcile income (loss) including noncontrolling interest to net cash used in operating activities: Depreciation and amortization Provision for bad debt Unearned interest on accounts receivable ) ) Stock compensation Loss on disposal of fixed assets - Changes in deferred tax ) ) (Increase) decrease in current assets: Accounts receivable ) Retentions receivable ) ) Advances to suppliers ) ) Other receivables, prepayments and deposits Inventories ) ) Increase (decrease) in current liabilities: Accounts payable Advance from customers Taxes payable ) Accrued liabilities and other payables ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Change in restricted cash ) Acquisition of property & equipment ) ) Advance for construction and equipment ) - Disposal of fixed assets - Acquisition of intangible asset ) ) Deposit for land use right - ) Notes receivable ) Other receivables-advance to third parties ) - Cash acquired from acquisition - Cash paid at acquisition ) - Construction in progress ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Warrants exercised - Proceeds from short-term loans Repayment to short-term loans - ) Other payables-advance from third parties - Cash contribution from noncontrolling interest - Payment on notes payable ) ) Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS NET DECREASE IN CASH & EQUIVALENTS ) ) CASH & EQUIVALENTS, BEGINNING OF PERIOD CASH & EQUIVALENTS, END OF PERIOD $ $ Supplemental cash flow data: Income tax paid $ $ Interest paid $ $
